Title: To John Adams from John Donaldson, 30 November 1799
From: Donaldson, John
To: Adams, John



Dear Sir
Philad. Novem. 30. 1799

Mr. Hall having informed me that the Office of Marshall has become vacant by the resignation of Mr. Nicholls I have a pleasure in mentioning his Name to you as a person that will I think give satisfaction to the Government—Mr. Hall was employed several years as agent of the state—and I believe acquired more general knowledge of the different Counties than any other personHe is a gentleman with whom I have been acquainted for several years both in his Official & private Character—as to the first, I can declare that no Officer could be more prompt and correct in his rendering settling & paying the Balances that became due than he was—& in the last I believe no man more worthy of Confidence.
I am with respect / your friend

John DonaldsonNovem. 30. 1799I do hereby Certify that John Hall Esqr Secretary of the Land Office of Pensylvania in the course of the Business entrusted to him has been correct & prompt in rendering his Accounts & paying the Balances into the state Treasury & that from his Conduct—he merits implicit confidence.
John Donaldson
Comp Gen Pensyla

